Citation Nr: 0738973	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from July 1942 to August 1945.  
He was awarded the Purple Heart Medal.  He died in December 
1999.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim for 
entitlement to service connection for cause of the veteran's 
death and entitlement to DIC under 38 U.S.C.A. § 1318.  The 
Board affirmed the RO denial by a decision dated August 17, 
2005.  

The veteran appealed the August 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an October 2006 Order, granted a September 2006 
Joint Motion for Remand.  The Order specifically remanded the 
portion of the Board's decision that denied entitlement to 
DIC under 38 U.S.C.A. § 1318.  Although not specifically 
stated in the Court's Order, such Remand action served to 
vacate that portion of the August 17, 2005 Board decision.

In their joint motion, both parties agreed that the Court's 
decision in the case of Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005) necessitated remand for consideration of whether 
the appellant is entitled to DIC benefits under 38 U.S.C.A. § 
1318, based on a theory of "hypothetical entitlement."  In 
February 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development of the 
record, in order to ensure due process and compliance with 
the directives specified in the joint motion.  The case has 
been returned to the Board for appellate consideration.




FINDINGS OF FACT

1. The veteran died on December [redacted], 1999; the certificate of 
death noted the immediate cause of death to be metastatic 
bowel cancer to the liver ; no other contributing conditions 
were listed. 

2.  At the time of death, the veteran was service-connected 
for ankylosis, 8th and 9th dorsal vertebrae due to fracture 
with lumbar spondylosis (40 percent disabling); status post 
spinal cord injury with paralysis and impairment of bladder 
and bowel sphincter control (30 percent disabling); partial 
paralysis of the sciatic nerve on the right side (20 percent 
disabling); a healed scar of the upper lip (10 percent 
disabling); and, a gunshot wound of the left hand, nose and 
scalp with a fracture of the sacrum (rated as 
noncompensable).  A total rating for compensation purposes 
based on individual unemployability had been awarded 
effective from March 1999.

3.  The veteran was not continuously rated, or entitled to be 
continuously rated, totally disabled due to service-connected 
disability for at least 10 years preceding his death; nor was 
a total evaluation continuously in effect since the date of 
his discharge from military service and for at least five 
years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. § 3.22 (as in effect prior to January 21, 
2000); 38 C.F.R. §§ 3.102, 3.159, (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of February 2007, July 2007 and August 2007 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate her claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, including the information 
and evidence not of record that was necessary to substantiate 
a claim for benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 under the hypothetical entitlement theory.  
This letter also informed her of her and VA's respective 
duties for obtaining evidence, as well as requested that the 
appellant submit any additional evidence in her possession 
pertaining to her claim. 

In addition, the August 2007 letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of service medical records and VA post-service 
treatment and examinations.  Additionally, the claims file 
contains the appellant's own statements in support of her 
claim.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased veteran" as if the 
veteran had a service-connected death.  A "deceased veteran" 
is a veteran who dies not as the result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation at the time of his death for service-connected 
disability rated totally disabling if the service-connected 
disability was either continuously rated totally disabling 
for 10 or more years immediately preceding his death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  38 
U.S.C.A. § 1318(b) (West 2002).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit acknowledged VA's 
determination that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way as provided in 38 C.F.R. § 3.22.  
The Federal Circuit held that VA's determination in this 
regard was proper and based on adequate rationale. Id.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims. Id. at 1379-1380.

Most recently, however, the United States Court of Appeals 
for Veterans Claims (Court) held that the January 2000 
amendments (65 Fed. Reg. 3,388), effectively barring the 
"hypothetical" entitlement theory with respect to DIC claims 
made pursuant to 38 U.S.C.A. § 1318, are not applicable to 
claims filed prior to January 21, 2000.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  Here, the appellant 
filed her claim for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 prior to January 21, 2000.  
Accordingly, entitlement on a hypothetical basis must be 
considered.  Moreover, the Court in Rodriguez also held that 
VA's duty to assist in such claims included providing 
specific notice to the claimant of any information and 
evidence not of record that is necessary to substantiate a 
claim for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 under the hypothetical entitlement theory.  



Factual background

The veteran's service medical records do not show any 
complaints or treatment for bowel cancer.  While in service, 
the veteran sustained gunshot wounds in December 1944.  He 
was also injured when he ran over a mine.  That incident 
caused spinal damage.

Following service, VA examination in February 1946 failed to 
show any diagnoses of bowel cancer.  The examination report 
did indicate some problems with bowel control as a result of 
a spinal cord injury incurred in service.  Subsequent 
examinations in October 1948 and February 1954 again noted 
impairment in bowel function due to spinal nerve injury.  
Again, there were no findings of cancer.  

More recently, a July 1997 VA outpatient progress report 
indicated that the veteran underwent a right hemicolectomy 
for colon cancer in November 1994.  It was noted that an 
August 1996 colonoscopy was normal.  

The veteran was examined by VA in August 1998.  It was noted 
that the veteran ran over a mine during service and was 
initially paralyzed in both legs.  That incident also caused 
sphincter dysfunction, to include an insensitive bowel.  His 
sphincter problems persisted to the present.  Following 
objective examination, the diagnosis was neurogenic bladder 
and rectal sphincter secondary to spinal cord injury. 

In another VA examination, also conducted in August 1998, the 
veteran again reported problems with sphincter control.  The 
assessment was again status post spinal cord injury with 
paralysis and impairment of bladder and sphincter control.  

VA outpatient treatment reports dated in 1998 and 1999 
continue to reflect a neuropathic bowel and bladder.  Such 
records indicate normal colonoscopies.  Such records do not 
indicate a recurrence of the veteran's cancer.  However, the 
Certificate of Death notes that veteran died as a result of 
metastatic bowel cancer to the liver in December 1999.  He 
died at home and there does not appear to have been any 
hospitalization during the final stages of his cancer.

A March 2005 VA medical opinion indicates that there was no 
relationship between the veteran's service-connected 
disabilities and his cause of death due to carcinoma of the 
colon with metastasis to the liver.

Analysis

The appellant seeks VA dependency and indemnity compensation 
benefits (DIC), which may be awarded to a surviving spouse 
upon the service-connected death of a veteran. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5(a) (2007).  

The record here indicates that the veteran was discharged 
from active service in August 1945.  In that month, the RO 
awarded service connection for a simple compressed fracture 
of the thoracic vertebrae, 8 and 9, transverse processes, L-
5, S-1, and S-2; a fracture of the simple vertebral ends of 
ribs 6th right and 9th left; moderately severe wounds and 
lacerations of the head and face; incomplete paralysis of the 
S-2, S-3, S-4 and S-5 nerve roots, secondary to a suprapubic 
cystotomy.  His disabilities were rated as 100 percent 
disabling.

The evidence next indicates that, in a December 1948 rating 
decision, the veteran's combined disability evaluation was 
revised to 60 percent disabling effective February 1949.  The 
basis for such rating reduction was a VA examination report 
from October 1948, which demonstrated improvement in the 
veteran's condition.  

The veteran's combined rating remained at 60 percent until 
June 1998, at which time it was increased to 70 percent.  A 
total rating for compensation purposes based on individual 
unemployability was later granted, effective from March 8, 
1999.

On December [redacted], 1999, the veteran died of metastatic bowel 
cancer to the liver.  At that time, he was service-connected 
for: ankylosis, 8th and 9th dorsal vertebrae due to fracture 
with lumbar spondylosis (40 percent disabling); status post 
spinal cord injury with paralysis and impairment of bladder 
and bowel sphincter control (30 percent disabling); partial 
paralysis of the sciatic nerve on the right side (20 percent 
disabling); a healed scar of the upper lip (10 percent 
disabling); and, a gunshot wound of the left hand, nose and 
scalp with a fracture of the sacrum (rated as 
noncompensable).  As noted above, a total rating for 
compensation purposes based on individual unemployability has 
been granted effective from March 8, 1999.

Based on the above, it is clear that the criteria set forth 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, as in effect 
prior to January 21, 2000, have not been satisfied.  The 
Board observes that the period of time between the effective 
date of the award of TDIU in March 1999 and the veteran's 
death in December 1999 was less than 10 years.  The Board 
also notes that there were no service-connected disabilities 
that were continuously rated totally disabling for a period 
of not less than five years from the date of his discharge 
from active duty.  Additionally, the veteran was not a former 
prisoner of war who died after September 30, 1999.  

The Board points out that the appellant argues, in essence, 
that the veteran's metastatic colon cancer was related to his 
service.  Nevertheless, there is no evidence that his colon 
cancer is related to his military service, including his 
service-connected disabilities.   The March 2005 VA medical 
opinion clearly demonstrates that the veteran's cause of 
death was unrelated to the veteran's service and his service-
connected disabilities.   

Moreover, as to whether the appellant is entitled to DIC 
benefits under the theory of "hypothetical entitlement," as 
the appellant argues that a 100 percent disability rating 
should have been awarded for at least 10 years prior to the 
veteran's death, a review of the veteran's medical records 
for 9 years prior to his death is negative for evidence that 
his service-connected disabilities rendered him totally 
disabled for a period of 10 years prior to his death.  In 
this regard, the Board points out that an April 1990 Nursing 
Documentation record findings do not reflect that the veteran 
experienced any difficulties with his daily activities or 
required nursing assistance or home care.  A November 1994 
treatment record indicated that the veteran was able to 
independently perform his activities of daily living and 
hobbies without assistance.  Also, a January 1995 VA Nursing 
Admission Database form indicated that the veteran denied 
neurological problems, and was fully oriented and had full 
control over his mobility and activity.  For these reasons, 
the appellant's claim of entitlement to dependency and 
indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318 must fail.  


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


